Citation Nr: 1443445	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to November 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2012 the Board remanded this matter for additional development.

The December 2012 Board remand referred to the Agency of Original Jurisdiction (AOJ) the issues of service connection for obstructive sleep apnea/hypopnea and upper airway resistance syndrome.  As there is no indication that the AOJ has acted on the referral, those issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The December 2012 remand instructed the AOJ to secure a medical opinion that addressed, in essence, two medical questions: (1) whether the Veteran has, or during the pendency of this appeal had, a chronic sinusitis, and (2) if so, whether such is related to his service/complaints therein.

In response, a physician's assistant provided an opinion which indicates, in essence, (1) that the Veteran does not have any evidence of sinusitis, and (2) that the condition, i.e. "sinusitis," is related to his service because he was seen for an episode of rhinitis in service.  In other words, the physician's assistant opined that a non-existent disability (sinusitis) is nonetheless related to service, because the Veteran was treated for another disability (rhinitis) therein.  The physician's assistant provides no further explanation as to why (how it is possible that) a non-existent sinusitis would be related to a rhinitis treated in remote service.  This opinion is wholly without probative value and inadequate for rating purposes.
Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

1. Arrange for the Veteran to be examined by an otolaryngologist (and specifically not the physician's assistant who examined him in February 2013 and provided a subsequent addendum opinion) to determine if the Veteran has, or during the pendency of this appeal has had, chronic sinusitis and, if so (and only if so), whether such is related to his service/complaints therein.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.

The examiner must explain the rationale for all opinions, citing to supporting factual data.  The explanation should specifically include an explanation of the distinction, if any, between the diagnoses of rhinitis and sinusitis (and whether if, as suggested by the February 2013 examiner, those terms are interchangeable).  If the Veteran is found to have /have had a chronic sinusitis during the pendency of this claim/appeal, the examiner should indicate whether rhinitis is an etiological factor for sinusitis.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

